DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 3/8/2022 are acknowledged and have been fully considered.  Claims 1, 4, 6, 7, 9-11, 13-16, 18-19, 22, and 27-31 are now pending.  Claims 2-3, 5, 8, 12, 17, 20-21, and 23-26 are canceled; claims 1, 13-15, 18, and 27 are amended; no claims are withdrawn; claims 30-31 are new.
Claims 1, 4, 6, 7, 9-11, 13-16, 18-19, 22, and 27-31 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/8/2022 has been considered by the Examiner.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 7, 9-11, 13-16, 18-19, 22, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims at issue are functional claims and recite minimal structure in the body of the claims. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property (i.e. effective solute concentration) or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a). 
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the Specification is reviewed for species that achieve the claimed results. "[T]he specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad, 94 USPQ2d at 1170-1171.
For Claims 1, 4, 6, 7, 9-11, 13-16, 18-19, 22, and 27-31, the Specification has support for the language of the claims, see [0048], however, the court has held "generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed." Id. at 1171, citing Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Here, the claims only require an effective solute concentration of 0.1 to 1.1 Osm/L (claim 1) and an effective solute concentration of 0.1 to 1.1 Osm/L, a weak acid and salt, water, at least one organic liquid, and a dipolar intermolecular force of less than 15.2 MPa1/2 (claim 27).
Applicant has described five compositions (see Table 2). However, for Claims 1, 4, 6, 7, 9-11, 13-16, 18-19, 22, and 27-31, Applicant has not disclosed a sufficient number of species to support the breadth of the claims as drafted.  The instant specification does not support the claimed method on the specific effective solute concentration claimed or effective solute concentration of 0.1 to 1.1 Osm/L, a weak acid and salt, water, at least one organic liquid, and a dipolar intermolecular force of less than 15.2 MPa1/2.  The claims extend beyond what is disclosed.
Thus, while one of ordinary skill in the art would conclude that the Applicant would have been in possession of the Examples shown in the instant specification for practicing the claimed method at the time of filing, one of ordinary skill in the art would not conclude that the Applicant described a sufficient number of species to be in possession of the claimed invention as a whole at the time of filing.

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Applicant provides data to support their position that as long as a liquid composition satisfies the features recited in the claims, such as having an effective solute concentration of 0.1 to 1.10sm/L and a solvent component exhibiting a dipolar intermolecular force value of less than 15.2 MPa1/2, it will be effective against bacteria, even in biofilm form.  It is unclear where the data Applicant is arguing is located in the instant specification:
    PNG
    media_image1.png
    118
    262
    media_image1.png
    Greyscale

(see page 6 of Applicant’s arguments).  The data in the instant specification appears to only be for Examples 1, 2, and 4:
    PNG
    media_image2.png
    129
    316
    media_image2.png
    Greyscale

Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Further, regarding Applicant’s discussion that specification teaching that “the compositions which included ethanol as the organic liquid were 30 to 1000 times more effective than the compositions which included propylene glycol as the organic liquid” obscures that the number of CFUs killed by all the exemplified composition are actually quite close.  However, the claims at issue are not drawn to any of the exemplary compositions, but rather to the functional properties of the composition.  All five examples have similar dipolar intermolecular force values (14.6 MPa1/2 or 14.7 MPa1/2) and an osmolarity of either 213mol/L or 137mol/L, yet two of those examples, which fall into the claimed functional language, were not selected for repeat testing due to the results.  Thus, it is clear that it is not simply the functional properties of the composition (i.e. the osmolarity and dipolar intermolecular force as claimed), but rather the specific components used, and the instant claims extend beyond what is disclosed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 13-16, 18-19, 22, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Myntti (US 2016/0073628) in view of Ala'Aldeen et al. (US 2017/0042848) and Ulivieri et al. (“Prevention of post-operative infections in spine surgery by wound irrigation with a solution of povidone–iodine and hydrogen peroxide”) as evidenced by Flottweg (“Dynamic viscosity”).
Myntti teaches a composition that can solvate biofilms and disrupt bacterial cell walls acts to both kill the bacteria by cell lysis and remove the biofilm (i.e. weaken the macromolecules of said biofilm, see abstract). Myntti teaches that the composition has an overall osmolarity of the composition of at least 500, typically at least 575, and commonly at least 650 mOsm/L (see [0011]).  Myntti teaches that the high osmolarity of the composition combined with the correct solvent parameter(s), even in the absence of a surfactant, can quickly solvate a biofilm's macromolecular matrix and bacterial cell wall proteins (see [0012]).  Myntti teaches that the composition can be in the form of a solution (see [0096]). Myntti teaches that the composition can be used for the treatment of living human or animal tissue such as surgical site prep, surgical wash, rinsing of surgical sites during operation or before, inclusion in the body to remain after closure to provide extended antibacterial protection especially when provided as a gel form within a surgical site directly or when left to surround an implant or implanted device, treatment of wounds either as a wash as a gel intended to be left for an extended period on the wound, acne, and skin cleanser (see [0108]). Myntti teaches that the composition includes a solvent component that consists of water and one or more organic liquids (see [0047]).  Myntti teaches where one or more organic acids is used in the composition, increasing osmolarity involves inclusion of salt(s) of one or more the acid(s) (see [0065]).  Myntti teaches the solvent component includes one or more organic liquid(s) which are chosen so that the solvent component exhibits a δp value below 15.1, where δp is the dipolar intermolecular force (polarity) Hansen Solubility Parameter (see [0011]).
Myntti does not teach applying the composition to an area being an intervertebral disc or tissue adjacent thereto.
Ala'Aldeen et al. teaches treating or preventing antimicrobial infection, including inhibiting, reducing, or preventing biofilm formation or buildup on a surface (see abstract).  Ala'Aldeen et al. teaches compositions are effective against a wide range of microbial species including S. epidermidis, E. faecalis, E. coli, S. aureus, Campylobacter spp. H. pylori and Pseudomonas (see [0014]). Ala'Aldeen et al. teaches that the compositions can be a solution or suspension (see [0016]). Ala'Aldeen et al. teaches that the composition can be used to treat biofilms associated with secondarily infected skin lesions, spinal epidural abscess, skin infections, and acne (see [0322]). Ala'Aldeen et al. teaches that the composition can be incorporated into wound irrigation solutions (see [0248]).
Ulivieri et al. teaches role of Propionibacterium acnes in spine surgery is underrated, probably because it causes infections, which are delayed and hard to diagnose (see page 1203).  Ulivieri et al. teaches irrigating the surgical wounds of patients undergoing spine surgery with a watery solution of povidone–iodine and hydrogen peroxide (see page 1204). Ulivieri et al. teaches that the surgical site was filled with the solution, then the substance was washed out by further irrigation (see page 1204). Ulivieri et al. teaches that operative procedures included lumbar and cervical microdiscectomy for disc prolapse, decompression with or without fixation for degenerative stenosis or spondylolisthesis, fixation of traumatic spinal fracture, resection of spinal extradural tumors followed by fixation (see page 1204).
Regarding claims 1 and 13-15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition of Myntti to a tissue adjacent to an intervertebral disc as taught by Ala'Aldeen et al. and Ulivieri et al. One would be motivated to do so with a reasonable expectation of success as Ala'Aldeen et al. teaches a similar composition for treatment of biofilms and suggests application to spinal epidural abscess for biofilm removal, and Ulivieri et al. teaches that P. acnes is known to cause infections following spine surgery, and teaches irrigation of surgical wounds after spinal surgery to reduce infection.  
Regarding claim 4, Myntti teaches that the composition can be in the form of a solution (i.e. a liquid, see [0096]).  As evidenced by Flottweg, a person of ordinary skill in the art would reasonably expect a liquid to have a dynamic viscosity of no more than about 125 mPa.s.
Regarding claim 16, Myntti teaches that the pH of the composition is typically moderately low, about 4≦pH≦6 (see [0013]).
Regarding claim 18, Myntti teaches citric acid (see [0076]) and teaches an example with citric acid and sodium citrate dehydrate (see Table 3).
Regarding claim 19, Myntti teaches salicylic acid (see [0075]) and the absence of a surfactant (see [0012] and [0022]).
Regarding claim 22, Myntti teaches the absence of a surfactant (see [0012] and [0022]) which reads on less than 1% surfactant.
Regarding claim 27, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the composition of Myntti to a tissue adjacent to an intervertebral disc as taught by Ala'Aldeen et al. and Ulivieri et al. One would be motivated to do so with a reasonable expectation of success as Ala'Aldeen et al. teaches a similar composition for treatment of biofilms and suggests application to spinal epidural abscess for biofilm removal, and Ulivieri et al. teaches that P. acnes is known to cause infections following spine surgery, and teaches irrigation of surgical wounds after spinal surgery to reduce infection.  Further, Myntti teaches an example with citric acid and sodium citrate dehydrate (at least one acid and at least one salt of said at least one weak acid, water, and a solvent, where the solvent of IPA (i.e. a solvent with an δp value of less than 15.2 MPa1/2 see Table 3).  
Regarding claims 30 and 31, Myntti teaches ethanol (see [0094]) and propylene glycol (see [0059])
 Claims 1, 4, 6-7, 9-11, 13-16, 18-19, 22, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Myntti (US 2016/0073628), Ala'Aldeen et al. (US 2017/0042848), and Ulivieri et al. (“Prevention of post-operative infections in spine surgery by wound irrigation with a solution of povidone–iodine and hydrogen peroxide”) further in view of Ben-Shalom et al. (US 2013/0244972) as evidenced by Flottweg (“Dynamic viscosity”).
The teachings of Myntti and Ala'Aldeen et al. have been set forth above.  Additionally it is noted that Myntti teaches that the composition can be applied with a syringe (see [0116]).
Myntti and Ala'Aldeen et al. do not teach that the liquid increases or solidifies after introduction nor do they teach injection.
Ben-Shalom et al. teaches a chitosan composition which forms a hydrogel (see abstract). Ben-Shalom et al. teaches that chitosan optionally be used as a biofilm disruptor thus helping wound hygiene and limiting the inhibitory effect of biofilm on destruction of bacteria (see [0161]).  Ben-Shalom et al. teaches that compositions are known which are injected in vivo the liquid formulation turns into gel implants in situ (see [0013]), including those which solidify in situ (see [0020]). Ben-Shalom et al. teaches that the chitosan composition can be solution may be introduced within an animal or human body by injection (see [00152]).
Regarding claims 6-7 and 9-10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Myntti and Ala'Aldeen et al. such that the composition solidified (i.e. increased in viscosity) as taught by Ben-Shalom et al.  One would be motivated to do so with a reasonable expectation of success to ensure the liquid composition stayed at the location of introduction as well as because Ben-Shalom et al. teaches that compositions are known which are injected in vivo the liquid formulation turns into gel implants in situ (see [0013]), including those which solidify in situ (see [0020]).
Regarding claims 11, 28, and 29, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of Myntti and Ala'Aldeen et al. such that the composition was injectable.  One would be motivated to do so with a reasonable expectation of success as Ben-Shalom et al. teaches a biofilm disruptor thus helping wound hygiene (see [0161]) and teaches that it can be injected (see [00152]) and Myntti suggests application with a syringe (see [0116]).

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611